

EXHIBIT 10.2




[letteragreementmarkmu_image1.jpg]                        


Personal & Confidential


March 1, 2013


Mr. Mark F. Mulhern        
XXXX XXX XXXX XXXX
XXXX, XX XXXX


Dear Mark:


I am pleased to offer you the position of Executive Vice President and Chief
Financial Officer of EXCO Resources, Inc. (“EXCO”). You will remain a director
of EXCO for a transition period to be determined by EXCO’s Board of Directors.
In this position you will be based in the Dallas office and will report directly
to Doug Miller, Chairman of the Board and Chief Executive Officer of EXCO. It is
our understanding that your start date will be April 1, 2013.


The following pages describe some important details about your offer, including
your compensation and benefits package and the general terms of your employment.


Base Pay
In this position your starting base salary will be $31,250.00 semi-monthly,
which is equivalent to an annual amount of $750,000. This figure does not take
into account any tax withholding required by law.


Annual Cash Bonus


You will be eligible for an annual cash bonus with a 50% target of salary tied
to performance metrics and the discretion of the Compensation Committee. The
first year’s (2013) bonus will be prorated from your date of employment.


Stock Options


Initially, you will receive a stock option grant to purchase 200,000 shares of
EXCO common stock under the EXCO 2005 Long-Term Incentive Plan. The option price
of the stock will be the market value of EXCO common stock as of the close of
business on your date of hire, subject to any required Board or delegated
officer approval. These initial stock options will vest in 1/4 installments on
the date of grant and the first, second and third anniversaries of the date of
grant with a ten-year term. All of the stock option shares shall be fully vested
automatically upon a Change of Control as defined in the Plan.


Restricted Stock


You will receive a grant of 100,000 shares of restricted common stock under
EXCO’s 2005 Long-Term Incentive Plan. This restricted stock will be granted on
your date of hire and will vest at the rate of 1/3 on the first, second and
third

1



--------------------------------------------------------------------------------



anniversaries of the date of grant. All Restricted Stock shall be fully vested
automatically upon a Change of Control as defined in the Plan.


Your Health and Welfare Benefits
The Company makes the following benefits available to employees under its
flexible benefit program:


•    Medical plan
•    Short-term disability
•    Dental plan
•    Long-term disability
•    Vision plan
•    Life insurance
•    Flexible spending accounts (health care and dependent care)
•    Voluntary Spouse/Child Life insurance



You’ll find a summary of these benefits in the enclosed brochure. Detailed
benefits information will be provided to after the start of your employment.




Retirement Benefits


401k Plan: You can build your retirement savings by contributing to EXCO
Resources’ 401k plan—and taking advantage of the Company’s matching
contributions. ($1 for every $1 contributed up to IRS limit) You may change your
contribution percentage or your investment selections at any time.


Relocation

We will relocate you to Dallas in accordance with the enclosed “Executive
Homeowner” relocation policy. Relocation services will be provided by CARTUS. In
addition to the standard Company relocation policy, you will receive a one time
recruitment and relocation payment of $200,000 (designed to cover approximate
commuting costs for first year). This payment will be payable as part of your
first paycheck and is subject to the enclosed one (1) year relocation repayment
agreement. This recruitment and relocation payment will be reported as taxable
income and tax assistance will not be provided. The payment you receive will be
less any applicable payroll taxes.


Vacation


Based on your experience level, you will be eligible for four (4) weeks of
vacation which is the maximum allowed under our policy. Vacation is pro-rated
the first year of employment based on start date.


Severance and Change in Control


Severance and Change in Control protections are consistent with existing change
of control severance plan and acceleration rights disclosed in EXCO’s proxy
statement (i.e., multiples of compensation and accelerated vesting of awards).
In the event of a Change of Control, as defined by the Plan, you will be covered
under the EXCO Resources, Inc. Severance Plan (as it may be amended from time to
time, the “Plan”).  The Plan provides you severance pay equal to 1.25 times your
annual base pay in the event that on or within twelve months following a Change
of Control you (i) are terminated without cause or (ii) voluntarily terminate
your employment with EXCO for Good Reason (as defined by the Plan).  The
severance pay is contingent upon you executing a release form as required by the
Plan.


Outside Board Service    


You will be granted the ability to serve on up to two outside public company
boards, subject to approval of Board as to specific company. Any scheduling
conflicts resolved to benefit of EXCO and adherence to EXCO’s conflict of
interest policy is required.



2



--------------------------------------------------------------------------------







Other important terms of your offer
In accordance with company policy, this offer is being made contingent upon your
satisfactory completion of a pre-employment drug screen (must be taken within 5
days of receipt of this offer), background check and EXCO employment
application. Please be advised that there is no expressed or implied contract of
employment between you and EXCO Resources, Inc. Your relationship with EXCO will
be one of employment at will, which may be terminated by either you or EXCO at
any time. We, however, look forward to a long and professionally rewarding
relationship with you.


We believe you will be a valuable member of the EXCO team as well as a
significant contributor to our ongoing success—and we look forward to having you
join EXCO. We encourage you to contact us if you have any questions concerning
this offer. Otherwise, if you are accepting this employment offer, please sign
and return this letter to confirm your acceptance. Your signed acceptance must
be received by the undersigned no later than 4pm, Dallas time, March 6, 2013.
Please fax your signed offer and related documents to the HR confidential fax at
214-706-3401. Should we fail to receive your acceptance by that deadline, this
offer will be withdrawn.


If you have any questions about your offer, please feel free to contact me at
214-706-3495.


Sincerely,


/s/ Joe D. Ford


Joe D. Ford
Vice President of Human Resources


Agreed to and Accepted:


Mark Mulhern
Print Name                        Date March 2, 2013
            
/s/ Mark Mulhern                    April 1, 2013
Signature                        Tentative Start Date




Enclosures:
Benefits Summary                    Drug Testing Information    
I-9 form                         Credit Card Agreement            
Disclosure and Authorization Form            Relocation Policy and Repayment
Agreement    

3

